DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 17-23 are objected to because of the following informalities:
Claims 17-23 all recite the limitation “the at least one coating layer.”  It appears the claims should recite “the at least one airtight coating layer” in order to maintain consistency with “at least one airtight coating layer” recited in Claim 16, line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation “the coating layers” in line 2.  It is unclear if this refers to “at least one airtight coating layer” recited in Claim 16, line 5, “1 to 100 coating layers” recited in Claim 24, line 2, or to an entirely different coating layer.
Clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16-17, 20, and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Bauer et al. US 5,688,776.
Regarding Claim 16, Andreae et al. discloses a capsule comprising ground coffee (‘591, Page 2, lines 1-3) wherein the capsule comprises a capsule body composed of at least one polysaccharide (‘591, Page 8, lines 14-25) wherein the capsule body is filled with a powder (milk powder) (‘591, Page 2, lines 16-20) containing polysaccharide.  The capsule body is encased by at least airtight one coating layer (barrier layer) wherein the at least one coating layer (barrier layer) comprises a cross-linked polysaccharide (‘591, Page 8, lines 25-30).
Further regarding Claim 16, Andreae et al. discloses the polysaccharide based coating layer forming a barrier layer against oxygen and/or water vapor (‘591, Page 8, lines 14-30), which reads on the claimed airtight coating layer.  Andreae et al. does not explicitly disclose the capsule body being completely encased by the at least one airtight coating layer.  However, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the capsule housing of Andreae et al. and completely encase the capsule body by the at least one airtight coating layer in order to prevent oxygen and/or water vapor from entering from the exterior of the capsule, which would reduce the freshness of the contents of the beverage capsule.  By completely encasing the capsule body by the at least one airtight coating layer forming a barrier layer, one can prevent oxygen and/or water vapor from entering from the exterior of the capsule.
Further regarding Claim 16, the limitations “by introducing water into the capsule” are seen to be recitations regarding the intended use of the “capsule.”  In this regard, applicant’s attention is invited to MPEP § 2114.I. which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function.”  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention's structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus discloses all the structural limitations of the claim, which Andreae et al. obviously does.  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is the Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art reference of Andreae et al. and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.  Nevertheless, Andreae et al. teaches using the capsule by introducing hot water into the capsule (‘591, Page 17, lines 18-30).
Further regarding Claim 16, the limitations “wherein the cross-linked polysaccharide was obtained by means of a cross linking agent” are product by process limitations.  Even though product by process claims are limited by and defined by process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art product, the claim is unpatentable even though the prior art product was made by a different process in view of  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).  However, in the event that it can be shown that the process by which the cross-linked polysaccharide was obtained was critical, Bauer et al. discloses crosslinking polysaccharides with a dicarboxylic acid agent (‘776, Column 4, lines 40-56) (‘776, Column 6, lines 15-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreae et al. and obtain the cross-linked polysaccharide with a cross linking agent since Bauer et al. teaches that this was a known method of producing a cross-linked polysaccharide.
Regarding Claim 17, Andreae et al. discloses the polysaccharide of the at least one coating layer being starch (‘591, Page 8, lines 25-30).
Regarding Claim 20, Andreae et al. discloses the polysaccharide comprising triethylene glycol (‘591, Page 11, lines 6-9) (‘591, Page 11, lines 23-27), which is a type of polyol spacer in view of applicant’s disclosure (Specification, Page 4, lines 16-21).  Bauer et al. discloses the coating layer being cross linked with a cross linking agent of a carbonyl (dicarbonyl) or a carboxyl (dicarboxyl) group (‘776, Column 6, lines 12-21).
Regarding Claim 26, Andreae et al. discloses the capsule body being filled with coffee (‘591, Page 15, lines 31-32).
Regarding Claim 27, Andreae et al. discloses the capsule body being shaped as a hollow truncated cone (‘591, FIG .1).
Regarding Claim 28, Andreae et al. discloses the capsule body being composed of paper or cardboard (‘591, Page 10, lines 8-15), which is a type of fibrous polysaccharide.
Claims 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Bauer et al. US 5,688,776 as applied to claim 16 above in further view of Kim KR 2014/0112339.
It is noted that a formal human translation of Kim KR 2014/0112339 has been attached herein.  All citations to Kim KR 2014/0112339 are with respect to the formal human translation.
Regarding Claim 18, Andreae et al. modified with Bauer et al. is silent regarding the polysaccharide of the at least one coating layer being an alginate.
Kim discloses a beverage capsule comprising a layer made of alginate (‘339, Page 9, lines 6-13).
Both Andreae et al. and Kim are directed towards the same field of endeavor of multilayer beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the coating layer of Andreae et al. and construct the coating layer from alginate as taught by Kim since the selection of a known material based on its suitability for its intended use supports a prima facie Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Kim establishes that alginate is a known and suitable material as a component in making a layer of a beverage capsule.
Regarding Claims 21-22, Kim discloses a layer being made of sodium alginate (‘339, Page 9, lines 6-7), which is a type of alkaline earth metal alginate.  Sodium alginate also participates in ionic bonding (‘776, Page 16, lines 1-20).  Bauer et al. already teaches crosslinking polysaccharides with a dicarboxylic acid agent (‘776, Column 4, lines 40-56) (‘776, Column 6, lines 15-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreae et al. and obtain the cross-linked polysaccharide with an alkaline earth metal alginate ionic bond since Bauer et al. teaches that this was a known method of producing a cross-linked polysaccharide and since Kim teaches that sodium alginates were suitable materials in the construction of beverage capsules.
Regarding Claim 23, the polysaccharide of the at least one coating layer of Andreae et al. would necessarily be made of fibers.
Regarding Claim 24, Andreae et al. discloses the capsule body being encased with four coating layers (two barrier layers surrounded by two waterproof material layers) (‘591, Page 9, lines 2-20), which overlaps the claimed coating layer range of 1 to 100 layers.  Kim discloses a layer being made of calcium alginate (‘339, Page 9, lines 11-13).  Bauer et al. already teaches crosslinking polysaccharides with a dicarboxylic acid agent (‘776, Column 4, lines 40-56) (‘776, Column 6, lines 15-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreae et al. and obtain the cross-linked polysaccharide with calcium alginate since 
Further regarding Claim 24, the limitations “optionally comprises cellulose fibres” are optional limitations that are not required to be met taught by the prior art.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Bauer et al. US 5,688,776 as applied to claim 16 above in further view of DeMartino US 4,143,007 and Penhashi et al. US 2002/0110593.
Regarding Claim 19, the limitations “wherein the polysaccharide of the at least one coating layer is cross-linked through a covalent bond” are product by process limitations and as such are rejected for the same reasons regarding intended use enumerated in the rejections of Claim 16 enumerated above.
Further regarding Claim 19, in the event that it can be shown that the process by which the cross-linked polysaccharide was obtained was critical and that Andreae et al. modified with Bauer et al. does not teach the cross-linking of the polysaccharide being obtained through a covalent bond, DeMartino discloses cross linking galactomannan using covalent, ionic, or hydrogen bonds, wherein it is known that galactomannan is a known type of polysaccharide (‘007, Column 1, lines 30-52).  Penhashi et al. also teaches covalently crosslinking a polysaccharide (‘593, Paragraph [0099]).
Andreae et al. modified with Bauer et al. and DeMartino et al. and Penhashi et al. are directed towards cross-linked polysaccharides.  It would have been obvious to one .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Bauer et al. US 5,688,776 as applied to claim 16 above in further view of Ozasa et al. US 2005/0202229.
Regarding Claim 23, the polysaccharide of the at least one coating layer of Andreae et al. would necessarily have fibers.  However, in the event that it can be construed that Andreae et al. does not explicitly teach the polysaccharide of the at least one coating layer to have fibers, Ozasa et al. discloses a food container (‘229, Paragraph [0001]) comprising polysaccharide fibers (‘229, Paragraph [0142]).
Both Andreae et al. and Ozasa et al. are directed towards the same field of endeavor of food containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the food container of Andreae et al. and construct the polysaccharide of the at least one coating layer out of polysaccharide fibers since the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of  Sinclair & Carroll Co. v. Interchemical Corp.,.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Andreae et al. WO 2015/177591 (see Information Disclosure Statement filed November 30, 2018) in view of Bauer et al. US 5,688,776 as applied to claim 16 above in further view of Kruger US 2013/0129872.
Regarding Claim 31, Andreae et al. modified with Bauer et al. is silent regarding the beverage being coffee from coffee powder.
Kruger discloses a capsule for preparing a beverage from beverage powder wherein the beverage is coffee from coffee powder (‘872, Paragraphs [0002] and [0023]).
Both Andreae et al. and Kruger are directed towards the same field of endeavor of beverage capsules.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the type of beverage disposed within the cavity of Andreae et al. and dispose coffee powder to make a coffee beverage as taught by Kruger since Kruger teaches that incorporating coffee powder into a beverage capsule was known and conventional in the beverage capsule art.  One of ordinary skill in the art would dispose coffee powder into the beverage capsule based upon the particular type of drink desired to be made.

Response to Arguments
Applicant's arguments filed February 3, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 6 of the Remarks that Claim 16 differs from Andreae et al. in that the coating layer comprising the cross-linked polysaccharide is airtight, i.e. 
Examiner argues that Andreae et al. discloses the polysaccharide based coating layer forming a barrier layer against oxygen and/or water vapor (‘591, Page 8, lines 14-30), which reads on the claimed airtight coating layer.  Bauer et al. generally discloses crosslinking polysaccharides with a dicarboxylic acid agent (‘776, Column 4, lines 40-56) (‘776, Column 6, lines 15-21).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Andreae et al. and obtain the cross-linked polysaccharide with a cross linking agent since Bauer et al. teaches that this was a known method of producing a cross-linked polysaccharide.  Furthermore, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP 2112.01.I.).  Since Andreae et al. modified with Bauer et al. teaches using the same materials as claimed, the at least one coating layer of the prior art combination would possess the same airtight properties as the same claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERICSON M LACHICA/Examiner, Art Unit 1792